DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 10/28/2021.
Information Disclosure Statement
The information disclosure statements filed 10/28/2021 and 12/15/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. As such, the statements have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitations "the first conductive electrical interconnect" and “the second and third conductive electrical interconnects” in lines 1-3.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 13, 16-21, 30-32, 39-42, 44, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaparala et al. (US 2015/0221571 A1) in view of Park (US 2016/0309578 A1) and Tong et al. (US 2014/0370658 A1).
Regarding claim 1, Chaparala et al. disclose a bonded structure (Fig. 1) comprising:
	an element (10-2); and
	a passive electronic component (102) bonded to the element (see Fig. 1). 
Chaparala et al. discloses that the passive element comprises a capacitor component (¶ 0020) but does not disclose the composition of the capacitor component. However, it is known in the art that capacitor components can be formed to have a configuration (capacitor component 100 in Fig. 2 of Park) having a first surface (bottom surface of Fig. 2) and a second surface (top surface) opposite the first surface, the capacitor component having a second conductive feature (122a) and a third conductive feature (122b) on the first surface of the component and a second nonconductive region (121; ¶ 0046) on the first surface of the component. The passive electronic component comprises a first electrode layer (112a), a second electrode layer (112b) and a dielectric layer between the first and second electrode layers (¶ 0043), the second electrode layer being electrically connected to the second and third conductive features (directly electrically connected to the second conductive feature and indirectly electrically connected through capacitive coupling to the third conductive feature (see, e.g., Claim 3 of Roesner (US 2010/0302012) which discloses that an electrical connection includes indirect paths such as capacitive coupling)). There is a benefit to using the configuration of Park for the capacitor component in that Park discloses that such a configuration can reduce an undesirable acoustic property of the component (¶ 0011). It would have been obvious to one having ordinary skill in the art at the time the 
Chaparala et al. do not disclose that direct bonding as claimed.
However, it is known in the art that components may be directly bonded without the use of an adhesive (See Fig. 2c of Tong; ¶ 0009). There is a benefit to such a technique in that it better seals the devices. It would have been obvious to one having ordinary skill in the art at the time the application was filed to use the direct bonding technique of Tong for this benefit.
In the device of such a combination, the element will have a contact surface including a first conductive feature and a first nonconductive region (corresponding to 21 and 25 in Fig. 2c of Tong, respectively), with the passive component having a second conductive feature (corresponding to 23) directly bonded to the first contact feature without an intervening adhesive and a second nonconductive region of the passive electronic component (corresponding to 25) will be directly bonded to the first nonconductive region of the contact surface of the element between the second and third conductive features without an intervening adhesive.
Regarding claim 2, as discussed above, the passive electronic component of Chaparala et al. comprises a capacitor (¶ 0020).
Regarding claim 13, Park further discloses using a passive component layer (140 in Fig. 3) with the passive component provided within. There is an benefit to using such a passive component layer in that is provides protection to the capacitor. It would have been obvious to one having ordinary skill in the art at the time the application was filed to use the passive component layer covering the entirety of the device of the combination for this benefit. In such a device of the combination, the passive component layer would be at or near the first surface directly bonded to the element (as the passive component layer is at or near all surfaces of the capacitor) and the passive component layer would cover a majority of the element (as the passive component layer covers the entirety of device).
Regarding claim 16, Park further discloses an interconnect structure (combination of 112, main body of 113, 122 and 130 in Fig. 2) defining an electrical pathway between the element and a first electrical contact (top surface of 113a) at or near the second surface of the passive electronic component (see Fig. 2).
Regarding claim 17, Park further discloses that the interconnect structure comprises a conductive electrical interconnect (combination of 112a, 113a, 122a, and 130, ¶ 0043) that extends from the first surface of the passive electronic component to the first electrical contact (see Fig. 2), the conductive electrical interconnect embedded within a dielectric disposed between the first and second surfaces of the passive electronic component (dielectric of the capacitor surrounding 112a; ¶ 0043).
Regarding claim 18, Park further discloses that the conductive electrical interconnect comprises a longitudinal conductive portion (113a) extending from a first contact pad (bottom of 113a) at or near the first surface of the passive electronic component to the first electrical contact and one or more lateral conductive portions (112a) extending laterally outward from the longitudinal conductive portion, the longitudinal conductive portion defining a resistive electrical pathway and the one or more lateral conductive portions defining a capacitive electrical pathway (capacitive pathway extending in the T direction of Fig. 2 between the two sets of electrodes 112a and 112b) in parallel with the resistive electrical pathway.
Regarding claim 19, Park further discloses a second interconnect structure (combination of 112b, 113b, 122b, and 130) comprising a second conductive electrical interconnect (combination of 113b, 122b, and 130) that extends from the first surface of the passive electronic component to a second electrical contact (top surface of 113b).
Regarding claim 20, Park further discloses that the second conductive electrical interconnect comprises a second longitudinal conductive portion (113b) extending from a second contact pad (bottom face of 113b) at or near the first surface of the passive electronic component to the second 
Regarding claim 21, Park further discloses that the one or more lateral conductive portions and the one or more second lateral conductive portions are interleaved with one another and separated by intervening dielectric material (see Fig. 2, ¶ 0043).
Regarding claim 30, Chaparala et al. disclose a bonded structure (Fig. 1) comprising:
	an integrated device die (10-2) having one or more active devices formed therein (¶ 0020); and
	a passive electronic component (102) bonded to the integrated device die (see Fig. 1). 
Chaparala et al. discloses that the passive element comprises a capacitor component (¶ 0020) but does not disclose the composition of the capacitor component. However, it is known in the art that capacitor components can be formed to have a configuration (capacitor component 100 in Fig. 2 of Park) having a first surface (bottom surface of Fig. 2) and a second surface (top surface) opposite the first surface, the first surface including a first conductive feature (122a), a second conductive feature (122b), and a first nonconductive region (121) between the first and second conductive features. The passive electronic component comprises a first electrode layer (112a), a second electrode layer (112b) and a dielectric layer between the first and second electrode layers (¶ 0043), the second electrode layer being electrically connected to the second and third conductive features (directly electrically connected to the second conductive feature and indirectly electrically connected through capacitive coupling to the third conductive feature (see, e.g., Claim 3 of Roesner (US 2010/0302012) which discloses that an electrical connection includes indirect paths such as capacitive coupling)). There is a benefit to using the configuration of Park for the capacitor component in that Park discloses that such a configuration can 
Chaparala et al. further disclose that the integrated device comprises circuitry (¶ 0020) but do not disclose the specific configuration of the integrated device or how such an integrated device connects to the underlying passive electronic component. 
Chaparala et al. do not disclose that direct bonding as claimed.
However, it is known in the art that components may be directly bonded without the use of an adhesive (See Fig. 2c of Tong; ¶ 0009). There is a benefit to such a technique in that it better seals the devices. It would have been obvious to one having ordinary skill in the art at the time the application was filed to use the direct bonding technique of Tong for this benefit.
In the device of such a combination, the integrated device will have a contact surface including a contact pad and a nonconductive region (corresponding to 21 and 25 in Fig. 2c of Tong, respectively) with the first conductive feature of the passive component (corresponding to 23) directly bonded to the contact pad of the contact surface of the integrated die without an intervening adhesive and the first nonconductive region of the passive electronic component (corresponding to 25) will be directly bonded to the nonconductive region of the contact surface of the integrated device die without an intervening adhesive.
Regarding claim 31, Park discloses that the passive electronic component comprises a capacitive sheet (112b, ¶ 0043).
Regarding claim 32, when using the passive electronic component of Park in the device of Chaparala et al., there is a benefit to directly connecting the second surface of the passive electronic component to the carrier without an intervening adhesive in that it minimizes any potential internal resistance in the electrical connection. It would have been obvious to one having ordinary skill in the art at the time the application was filed to directly connect the second surface of the passive electronic component to the carrier without an intervening adhesive for this benefit.
Regarding claim 39, Chaparala et al. further disclose that the element comprises an integrated device die having one or more active devices formed therein (¶ 0020).
Regarding claim 40, Chaparala et al. further disclose a carrier (20), the passive electronic component directly bonded to the carrier (see fig. 1), wherein a fourth conductive feature (outermost 30-3) on the second surface of the passive electronic component is directly bonded to a corresponding conductive feature of the carrier without an intervening adhesive.
Regarding claim 41, Tong further discloses that there are additional areas of contact between nonconductive regions of the components (see Fig. 2c) which would correspond to a third nonconductive region on the second surface of the passive electronic component, the third nonconductive region being directly bonded to a corresponding nonconductive region of the carrier without an intervening adhesive.
Regarding claim 42, Chaparala et al. further disclose that the carrier comprises a package substrate (¶ 0019).
Regarding claim 44, similar to the rejection of claim 1, above, in the device of the combination the direct bonding technique of Tong would be applied to all connections. As such, the third conductive 
Regarding claim 45, similar to the rejection of claim 30, above, in the device of the combination the direct bonding technique of Tong would be applied to all connections. As such, the second conductive feature would be directly bonded to a second corresponding contact pad of the integrated device die without an intervening adhesive (compare Fig. 1 of Chaparala and Fig. 2c of Tong).
Claims 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaparala et al., Park and Tong et al. as applied to claims 1 and 2  above, and further in view of Timler et al. (US 2013/0063863 A1). 	Regarding claim 3, Park discloses that the capacitor comprises three or more electrode layers (112) spaced apart by a plurality of dielectric layers (see Fig. 2, ¶ 0043), but does not explicitly disclose that the electrodes are metallic. However, forming electrodes in capacitors from metallic elements is well-known in the art ("Metal Deposition" shown in Figs. 13A-13F of Timler et al.). Using metal for the electrodes of Park would have been obvious to one having ordinary skill in the art at the time the application was filed for the obvious benefit of the low electrical resistance typical of metals. 	Regarding claim 5, Park does not explicitly disclose that the dielectric layer comprises a high K dielectric. However, forming dielectric layers between the electrodes of capacitors from high K dielectric materials is well-known in the art (¶ 0114 of Timler et al.). It would have been obvious to one having ordinary skill in the art at the time the application was filed to use a high K dielectric material for the dielectric of the capacitor of Park as a high K dielectric (as opposed to a low K dielectric) will allow for the same insulative properties to be achieved with less material, resulting in a smaller device profile, a recognized advantage in the art. 	Regarding claim 6, Timler et al. disclose that the high K dielectric can comprises lithium niobate (¶ 0114).Regarding claim 7, Park does not explicitly disclose that the first electrode layer comprises a noble metal. However, Timler et al. disclose using noble metals for the electrodes of capacitors (“gold” in ¶ 0123). It would have been obvious to one having ordinary skill in the art at the time the application was filed to use a noble metal for the first electrode as noble metals have a lower probability of corroding, which can negatively impact the functionality of the device.
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaparala et al., Park, and Tong et al. as applied to claim 30, and further in view of Azais (US 2013/0286544 A1).
Regarding claim 43, Park disclose that the passive electronic component comprises a sheet (single electrode 112a), the sheet covering a majority of the active surface of the element (see Fig. 1). 	Park discloses that the sheet is an electrode of a capacitor but does not disclose the dimensions of the electrode in order to determine if the sheet has a lateral width at least three times its thickness. 	However, forming electrode sheets in capacitors to have a lateral width at least three times its thickness is common in the art (¶¶ 0148-0150 of Azais). It would have been obvious to one having ordinary skill in the art to use a high ratio of width to thickness in the capacitor sheet in order to increase the capacitance of the capacitor (which increases with the surface area of the capacitor) while maintaining a low overall thickness of the capacitor (which decreases with decreasing electrode thickness), a recognized advantage in the art. Therefore, as the technical knowledge necessary to form the sheet with a lateral width at least three times its thickness in known in the art (as evidenced by Azais) and there is motivation to do so, it would have been obvious to one having ordinary skill in the art at the time the application was filed to form the sheet of Park to have a lateral width at least three times its thickness.
Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaparala et al., Park, and Tong et al. as applied to claim 1, and further in view of Cho et al. (US 2013/0032952 A1).
Regarding claim 46, Chaparala does not disclose a first conductive electrical interconnect configured to connect to electrical ground or second and third conductive electrical interconnects configured to connect to a power source. However, forming interconnects in bonded structures configured to connect to electrical ground and a power source is well-known in the art (“Traces 54 also provide power and ground connections to each of the semiconductor packages” in ¶ 0035 of Cho). There is a benefit to providing a first conductive electrical interconnect configured to connect to an electrical ground in that the device can have increased safety in the event of an electrical fault. There is further a benefit to providing second and third conductive electrical interconnects configured to connect to a power source in that it allows energy to be transmitted to different portions of the device. It would have been obvious to one having ordinary skill in the art at the time the application was filed to incorporate a first conductive electrical interconnect configured to connect to electrical ground and second and third conductive electrical interconnects configured to connect to a power source for these benefits.
Response to Arguments
Applicant’s arguments filed 10/28/2021 have been considered but are not persuasive.
Regarding Applicant’s first argument concerning the second electrode layer being electrically connected to the second and third conductive features, Applicant argues that because in the device of the combination the second electrode layer is not directly connected as such, the combination fails to satisfy this limitation. This argument is not persuasive because in the device of the combination the second electrode layer, as discussed in the rejection above, is directly connected to the second conductive feature and indirectly connected to the third conductive feature.
In the art of capacitors, to which Applicant’s claims are directed, electrical connections are not required to be direct electrical connection but can, instead, be indirect electrical connections. For example, in the simple circuit of a resistor and capacitor connected in series between two terminals of 
Applicant did not limit claim 1 to direct electrical connections despite acknowledging their existence in the Specification (¶ 0029 of Applicant’s Specification explicitly discloses components being “directly electrically” connected. Because Applicant uses broader terminology in the claims than in the Specification, one having ordinary skill in the art would infer correspondingly broader connotations (i.e., either directly or indirectly electrically connected). Further, as noted by Examiner, in the art of capacitors, components being electrically connected by such indirect means includes capacitive coupling as evidenced by Roesner, as discussed above.
Because Applicant used specific terminology in the Specification but then changed to broader terminology in the claims and such broad terminology has been shown in the art to include capacitive coupling, the broadest reasonable interpretation for the terminology of the claims includes electrical connections by means of capacitive coupling.
Regarding Applicant’s second argument, Applicant argues that there is no motivation to combine the references. This is not persuasive as the motivation was stated in the rejection. Applicant further argues that the combination would require a complete redesign and could not have been made by one having ordinary skill in the art. This argument is not persuasive as capacitor 10-2 of Chaparala can be replaced with the capacitor of Park and Tong demonstrates that non-conducting regions can be building up between devices to make a connection (compare Figs. 2b and 2c of Tong).
Applicant’s remaining argument concerning other claims being allowable for substantially the same reasons or for depending from such a claim are, correspondingly, not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        

/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826